Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of Group II, claims 11-15 in the reply filed on 4/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 1-10 are withdrawn from further consideration as being drawn to a non-elected invention.


Therefore, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hyperpigmentation in a human in need thereof via administering the claimed ginger root CO2 extract, does NOT reasonably provide enablement for hypermentation preventing amounts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed ginger root CO2 extract composition is useful as a therapeutic agent for treating hyperpigmentation in a human.  However, the claims also encompass using the claimed extract in a hyperpigmentation preventing amount to prevent hyperpigmentation from occurring (which encompasses preventing all conceivable types of hyperpigmentation which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing which reads upon completely stopping such hyperpigmentation from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing hyperpigmentation (which clearly is not recognized in the medical art as being totally preventable).
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent hyperpigmentation in a human via administering the recited extract thereto – as instantly claimed.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It is very confusing what applicant is claiming. On the one had, applicant is claiming a “method for treating hyperpigmentation in a person” and on the other hand applicant in the same claim is claiming “a hyperpigmentation preventing amount”. Either the method is to prevention or treating, but it cannot be to both because either one treats or prevents. One of ordinary skill in the art cannot prevent what has already occurred if it is being treated. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 18 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by EP 2 772 245 (of record).


EP teaches C02 ginger root extracts identical as used in the application (see paragraphs [0014], [0015] and example 1, table 1). This has protective action on stem cells of skin and hair, has anti-oxidant and anti-aging action as well as an anti-inflammatory action on skin and hair. It can be used for treating pigmentation disorders, in particular because it protects stem ceils against damaging by UV radiation (see paragraphs [0013] and [0017]}. This extract may be combined with UV-filters and bleaching agents (see paragraphs [0034], [0035] and the formulation example 9). In particular, the skin lightening day care fluid O/W No. 9, contains 0.05% ginger extract as well as known UV-A and UV-B filters and skin lightening agents. Note also that the composition is topically administered. On page 35 , table III, line 3, it is taught that the ginger extract was 0.05 % of the composition. Applicant argues that allegedly blue/violet light of the visible spectrum induces hyperpigmentation whereas p53 protein participates in UV-induced hyperpigmentation, but participates to a much less extent in visible light-induced hyperpigmentation, but p53 protein does “participate” thus it does induce hyperpigmentation as well. 

Note also that glycerol is noted at page 18 of WO to be used as a carrier. 

Applicant argues that allegedly EP fails to disclose a method for fighting hyperpigmentation induced by low energy visible light. Truth is, EP clearly discloses treating a pigment disorder and the method of EP also includes damage against UV irradiation which reads right on low energy visible light. Claim 18 is NOT limited in any way by “consisting of”  since “comprising” is still in the claim which OPENS the whole claim up.


Claim(s) 11-14, 16, 18 and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Krutmann et al. (US 10,357,447).

Krutmann teaches that ginger root CO2 extract and sclareolide are used to treat hyperpigmentation, see abstract, col. 3, lines 25-40, the claims.

It can be used for treat hyperpigmentation as noted on col. 3, lines 25-40. Note also that the composition is topically administered. 

Note that the carriers are “optional”.

Note that 0.01 %-2.5 % is clearly cited as the amount of ginger root CO2 extract (component A) and sclareolide (component B), see col. 7, lines 35-55.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 772 245 in view of Meyer et al. (US 2016/0067163).


EP teaches C02 ginger root extracts identical as used in the application (see paragraphs [0014], [0015] and example 1, table 1). This has protective action on stem cells of skin and hair, has anti-oxidant and anti-aging action as well as an anti-inflammatory action on skin and hair. It can be used for treating pigmentation disorders, in particular because it protects stem ceils against damaging by UV radiation (see paragraphs [0013] and [0017]}. This extract may be combined with UV-fiiters and bleaching agents (see paragraphs [0034], [0035] and the formulation example 9). In particular, the skin lightening day care fluid O/W No. 9, contains 0.05% ginger extract as well as known UV-A and UV-B filters and skin lightening agents. Note also that the composition is topically administered. 

In the event it is seen that “pigmentation disorders” do not encompass  “hyperpigmentation” (which is NOT being admitted on the record) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the extract of EP to treat hyperpigmentation since hyperpigmentation is clearly a common type of pigmentation disorder and is simply a pigmentation disorder of the skin which clearly hyperpigmentation is. 

EP does not teach that sclareolide was used in the composition with the C02 ginger root extracts but Meyer teaches that sclareolide was well known in the art to be used to treat hyperpigmentation at the time the invention was made, see paragraph 4, 22, 23, the abstract, the examples, the claims.

Thus, it would have also been obvious to treat hyperpigmentation with the sclareolide since the sclareolide is well known in the art to be used to treat hyperpigmentation. 

Applicant argues that allegedly blue/violet light of the visible spectrum induces hyperpigmentation whereas p53 protein participates in UV-induced hyperpigmentation, but participates to a much less extent in visible light-induced hyperpigmentation, but p53 protein does “participate” thus it does induce hyperpigmentation as well. 

Note also that glycerol is noted at page 18 of EP to be used as a carrier. 

Thus, it would have been obvious for one having ordinary skill in the art to use glycerol as the carrier since EP clearly lists glycerol as a preferred carrier.  
Applicant argues that allegedly EP fails to disclose a method for fighting hyperpigmentation induced by low energy visible light. Truth is, EP clearly discloses treating a pigment disorder and the method of EP also includes damage against UV irradiation which reads right on low energy visible light. Claim 18 is NOT limited in any way by “consisting of”  since “comprising” is still in the claim which OPENS the whole claim up.

According to applicant, one skilled in the art would never suspect administering the
claimed composition would effectively treat visible (blue/violet) light-induced
hyperpigmentation. Until this point, there have been no methods specifically
treating visible-light-induced hyperpigmentation in a person in need thereof according to applicant. In this regard, there is certainly no suggestion in the art of applying a
hyperpigmentation-preventing amount of the claimed composition to human skin as argued by applicant. The only teaching of such method is found in the present application itself, and which cannot be used to rejection the claims according to applicant. Truth is, EP clearly discloses treating a pigment disorder and the method of EP also includes damage against UV irradiation which reads right on low energy visible light.

Applicant alleges that EP does not teach visible light which is not agreed with. Applicant argues that allegedly EP does not teach visible light but as noted in EP it is disclosed as having damage from UV radiation (see page 2). Clearly it is well known in the prior art that UV radiation is both UVA and UVB. Thus, if it is viewed that the UVA and UVB are well known types of UV light and were known at the time the invention was made to use either UVA or UVB.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655